DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 08/21/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 08/22/2018 (20180822),

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Application numbers 261325 and 261672, both filed in ISRAEL on 08/22/2018

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 08/21/2019, 12/17/2019, 02/07/2020 and 06/18/2020 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3899039 A to McHugh; John in view of US 20030090083 A1 to Williams, Ronald G.

Regarding claim 1 McHugh teaches in for example the figures below:

    PNG
    media_image1.png
    765
    708
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    404
    721
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    399
    568
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    454
    673
    media_image4.png
    Greyscale

And associated descriptive texts in Col. 2 lines 8+ an articulation system for articulating in a queue two adjacent vehicles 1 and 2 along a common longitudinal axis, said articulation system comprising: 

each of the at least three elongated members having a first end 12/14 connectable to a first vehicle 2 via a first coupling configured to constrain all translational degrees of freedom (DOF) while at least partially allowing at least pitch movement on a vertical plane containing said longitudinal axis, and 
a second end connectable to a second vehicle 1 via a second coupling to axel 7: 

wherein the at least three elongated members include at least two outermost elongated members disposed at a maximal distance from the longitudinal axis on two sides thereof as shown in Fig. 2 above,
wherein each of the at least three elongated members with the associated first and second couplings thereof constitutes a bridge assembly having a bridge longitudinal axis extending between the first and second couplings thereof as shown in the figures above, 

McHugh does not appear to expressly disclose wherein at least one of the second couplings is configured to at least partially constrain said pitch movement and constituting a pitch-constraining coupling, 
the second couplings via which the second ends of the at least two outermost elongated members are connectable to the second vehicle being other than the pitch-constraining coupling, and 


Williams teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image5.png
    587
    718
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    663
    727
    media_image6.png
    Greyscale

and associated descriptive texts including para:
“[0016] Typically, the primary trailer hitch 100 through which the pulling vehicle pulls the trailer, commonly a ball socket 104, is located on the distal, forward end 106 of a trailer tongue 108, transversely central between the pulling vehicle and the trailer. The ball socket 104 receives a hitch ball 110 mounted on the pulling vehicle 102. The supplemental trailer hitch 10 comprises one or more additional hitches 12 on a frame 14 fitting over the trailer tongue 108. In a first configuration, a second trailer hitch 16 is mounted on one side of the trailer tongue 108. In a second configuration, a third trailer hitch 18 may be mounted on the other side of the tongue 108. The supplemental hitches may comprise a ball socket hitch 20 similar to the primary hitch, or they may comprise an extending rod 22 received into matching tubes 112 on the pulling vehicle. 

[0018] A bar 30 parallels the channel 24 on one side with a connecting member 32 joining the bar 30 and the channel 24 with the trailer hitch forward on the bar 30 and adapted to engage a pulling vehicle hitch 114. For a third hitch 18 on the other side of the primary hitch, another bar 34 similarly parallels the channel 24 on the other side with another connecting member 36 joining the bar 34 and the channel 24 with an additional trailer hitch 38 again forward on the bar 30 and adapted to engage another pulling vehicle hitch 114. For example, one 

an articulation system for articulating in a queue two adjacent vehicles along a common longitudinal axis, said articulation system comprising: 
at least three elongated 26, 30 and 34 members configured to extend between said two adjacent vehicles, 
each of the at least three elongated members having a first end connectable to a first vehicle via a first coupling 42 configured to constrain all translational degrees of freedom (DOF) while at least partially allowing at least pitch movement on a vertical plane containing said longitudinal axis, and 
a second end connectable to a second vehicle via a second coupling 110; 
wherein at least one of the second couplings is configured to at least partially constrain said pitch movement and constituting a pitch-constraining coupling in para:
“[0020] To tolerate small, inadvertent turns of the pulling vehicle during backing, in an alternative embodiment the connecting members 32 and 36 may comprise one or more resilient springs 74 between the bars 30 and 34 and the channel 24 that bias the bars into a position parallel with the channel but compresses or extends to absorb forces that would otherwise break the hitch. Further, bar 30 may comprise a resilient spring 75 between the ball socket hitch 20 and joinder of the connecting member 32 to the bar 30 to similarly absorb unwanted turning forces. In such a configuration, the supplemental hitch includes a socket 20 for connection to a hitch ball 110 on the pulling vehicle that allows the supplemental hitch to slightly rotate as the spring 74 absorbs inadvertent turning forces...”; 


wherein the at least three elongated members include at least two outermost elongated members disposed at a maximal distance from the longitudinal axis on two sides thereof, the second couplings via which the second ends of the at least two outermost elongated members are connectable to the second vehicle being other than the pitch-constraining coupling as shown in Fig. 3 above,
wherein each of the at least three elongated members with the associated first and second couplings thereof constitutes a bridge assembly having a bridge longitudinal axis extending between the first and second couplings thereof as shown in the figures above, and 
wherein the bridge assemblies of the at least two outermost members each include an elastic portion 74 configured to perform elastic deformation under load.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of attaching articulated vehicles together. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the engine of McHugh would have better isolation from the body 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Williams to the prior art of McHugh as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the articulation system according to claim 1, wherein said second couplings, via which the second ends of the at least two outermost elongated members are connectable to the second vehicle, are configured to at least partially allow translational movement along said bridge longitudinal axis see the figures above.  

Regarding claim 3 and the limitation the articulation system according to claim 2, wherein said elastic portion is disposed at the second coupling of the respective bridge assembly thereof see the teachings of Williams figure 3 above items 12, 16, 20 and 75 wherein it is understood that the second coupling is item 110.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Williams to the prior art of McHugh as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 4 and the limitation the articulation system according to claim 3, wherein said second couplings, via which the second ends of the two outermost elongated members are connectable to the second vehicle, are configured to at least partially allow pitch movement along the vertical plane containing said longitudinal axis, and at least partially allow yaw movement along the horizontal plane containing said longitudinal axis see the teachings of Williams.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Williams to the prior art of McHugh as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 5 and the limitation the articulation system according to claim 1, wherein said elastic portion is configured to allow a first extent of deformation per load along the bridge longitudinal axis, and a second extent of deformation per load along an axis perpendicular to the bridge longitudinal axis, the first extent being lower than the second extent for the same load value see Williams Figure 3 above.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Williams to the prior art of McHugh as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
 
Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3899039 A to McHugh; John in view of US 20030090083 A1 to Williams, Ronald G. as applied to the claims above and further in view of US 20160057921 A1 to Pickett et al. (Pickett).

Regarding claim 6 the combination of McHugh above teaches in addition to the articulation system, the first and the second vehicles, wherein one of said first or second vehicles is a master vehicle having a master steering system which defines a location of a master instant center of rotation (ICOR), related to said master vehicle, on said horizontal plane, and 
the other vehicle is a slave vehicle having a slave steering system and an onboard actuator arrangement configured to manipulate at least said slave steering system which is configured to define a location of a slave ICOR related with said slave vehicle, on said horizontal plane in McHugh Figure 7 below and associated descriptive texts.

    PNG
    media_image7.png
    427
    651
    media_image7.png
    Greyscale

“(3) The wheels 6 may be pivoted with respect to the axle 7 for steering purposes. The means (not shown) for steering the wheels 6 may be of any suitable kind. The maximum-lock position of each wheel 6 is shown in dot-dash lines in FIG. 2.
(10) Referring to FIG. 7 the steering boxes 45 and 47, shown in FIGS. 5 and 6 are their associated linkages, are adapted to steer the wheels 42 and 43 so that the axes of rotation of these four wheels intersect at a point which lies on the axis of rotation of the rear wheels 49 of the passenger accommodating body. This ensures that each of the six wheels can rotate without sliding when the bus negotiates a curve.”  


	The combination of McHugh does not appear to expressly disclose an onboard sensor arrangement configured to monitor at least said master steering system.

Picket teaches in for example the figures below:

    PNG
    media_image8.png
    679
    473
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    704
    516
    media_image9.png
    Greyscale


And associated descriptive texts in for example, para:
“[0024] The implement steering controller 18 compromises a steering detector 24 and a steering adjustment module 26. In one embodiment, steering detector 24 may comprise an implement wheel angle sensor that detects the angle of a steered wheel of the implement, a steerable hitch, a steerable tongue associated with a hitch assembly, a steerable coulter, or otherwise. In another embodiment, the steering detector 24 receives, intercepts or reads a steering command data from the steering adjustment module 26, or from the vehicle controller 76, or from the steering system 80 of the vehicle, or from any combination of the foregoing devices.

[0031] In one illustrative embodiment, the implement electronics 10 and vehicle electronics 12 may function as follows. In the vehicle electronics 12, the vehicle data processor 40 may establish a desired or target path of the implement, a target path of the vehicle, or both. The implement target path may be based on a starting point and a termination point that define a linear segment or a series of interconnected points that form a contour or jagged line. Each point may be define by its coordinates (e.g., longitude and latitude) and stored in the data storage device 34. In the implement electronics 10, the implement steering controller 34 attempts to track the implement target path to prevent the implement from slipping downward on a lateral slope with respect to the direction of travel of the vehicle and implement, for example. However, once the maximum implement steering angle is reached, the data processor 40 decides whether or not to adjust the vehicle steering angle to track the implement target path based on the deviation from the implement path, the slope angle or degree of the lateral slope, or both. At the vehicle electronics 12, the implement tracking evaluator 42 may receive a detected implement position and heading data 38 from the implement location determining receiver 14 or another implement position determining device via the implement communications interface 20, the vehicle communications interface 44, and communications link 45. Accordingly, the implement target steering angles, the vehicle target steering angles, or both are managed or controlled by the implement electronics 10 and the vehicle electronics 12, consistent with the commands, data and signals generated by the vehicle data processor 40 and/or the vehicle controller 76.”

an onboard sensor arrangement configured to monitor at least said master steering system.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of steering articulated vehicles. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, as taught by McHugh “The means (not shown) for steering the wheels 6 may be of any suitable kind.”

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Pickett to the prior art combination of McHugh as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 7 and the limitation an articulated vehicle assembly, comprising: 
a master vehicle having a master steering system and an onboard sensor arrangement configured to monitor at least said master steering system see the teachings of Pickett Figure 1imeediately above; 

an articulation system for articulating in a queue the master and the slave vehicles along a common longitudinal axis, said articulation system being configured to at least partially constrain all translational degrees of freedom (DOF) of the vehicles relative to each other, and at least partially constrain a yaw rotational movement of one of the vehicles with respect to the other on a horizontal plane containing said longitudinal axis see the rejection of corresponding parts of claim 1 above; and 
a control system including the onboard sensor arrangement, the onboard actuator arrangement, and a processing unit configured to receive input signals from said onboard sensor arrangement and produce corresponding output signals to the onboard actuator arrangement to manipulate said slave steering system so as to maintain said master vehicle and the slave vehicle aligned along said common longitudinal axis, at least when said master vehicle performs a turn on said horizontal plane see the rejection of corresponding parts of claims 1 and 6 above incorporated herein by reference.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Pickett to the prior art combination of McHugh as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”


Regarding claim 8 and the limitation the articulated vehicle assembly according to Claim 7, wherein the master steering system is configured to be manipulated by a user, and defines a location of a master instant center of rotation (ICOR), related to said master vehicle, on said horizontal plane, and wherein said slave steering system is configured to define a location of a slave ICOR, related to said slave vehicle, on said horizontal plane see the teachings of McHugh as modified by Pickett above incorporated herein. 

Regarding claim 9 and the limitation the articulated vehicle assembly according to claim 8, wherein said control system is configured to receive, from said master steering system via said sensor arrangement, input steering signals indicative of the location of said master ICOR, and process them to produce corresponding output steering signals to the actuator arrangement to manipulate said slave steering system for bringing the location of the slave ICOR to a location closer to that of the master ICOR, than the slave ICOR had prior to receiving said output steering signals see the teachings of Pickett Figure 4 with regard to aligning the implement to the “planned implement path” in step S308.  

Regarding claim 10 and the limitation the articulated vehicle assembly according to claim 8, wherein said slave steering system and said master steering system comprise a slave steerable axle and a master steerable axle respectively see McHugh figure 7 above and Pickett Fig. 2.  

Regarding claim 11 and the limitation the articulated vehicle assembly according to claim 10, wherein said control system is configured to manipulate the slave steering system to move the slave steerable axle in a direction opposite to that of said master steerable axle see McHugh figure 7 above.  

Regarding claim 12 and the limitation the articulated vehicle assembly according to claim 8 wherein each of said vehicles comprise one or more steerable wheels, and wherein said control system can be configured to maintain the steerable wheels of the slave vehicle, when the master steerable wheels are being oriented at a first angle with respect to said common longitudinal axis, when viewed from above, at a second angle correlated with the first angle see McHugh figure 7 above and Pickett Fig. 2. Wherein it would be obvious to one of ordinary skill in the art to provide McHugh with the flexibility to steer the wheels in any direction necessary to accommodate the desired turning radius of the operator/driver.  For example, McHugh Fig. 7 provides for a tight radius turn while Fig.2 of Pickett would allow the bus to “crab-walk” away from a bus stop into the travel lanes of a street.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Pickett to the prior art combination of McHugh as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”


Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3899039 A to McHugh; John in view of US 20030090083 A1 to Williams, Ronald G. as applied to the claims above and further in view of US 20160057921 A1 to Pickett et al. (Pickett) as applied to the claims above and further in view of MPEP 2144.04 [R-10.2019] VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (MPEP).

Regarding claim 13 and the limitation wherein the wheels of the slave vehicle are configured, when the wheels of the master vehicle are driven at a first velocity, to be driven at a second velocity which is correlated with the first velocity see McHugh Figures 2 and 7 above wherein it is understood that the wheels are driven at a velocities that correlate with each other.  

	The combination of McHugh above does not appear to expressly disclose the wheels of the slave vehicle are “drivable”.

MPEP teaches that duplicating the driving wheels is a mere “duplication of parts and has no patentable significance unless a new and unexpected result is produced.”  
As is the case here, duplicating the driving wheels has no patentable significance BECAUSE NO new OR unexpected result is produced. 

Accordingly, the prior art references teach all of the claimed elements.



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, McHugh would be able to hook up to a normal bus with its own driven wheels and be able to assist in powering the wheels and pushing the bus.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to the prior art combination of McHugh as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 14 and the limitation the articulated vehicle assembly according to claim 12, wherein the steerable wheels of the master vehicle are disposed at the front of said master vehicle, and the master vehicle further comprises non-steerable rear wheels; and wherein said control system is configured to manipulate said steerable wheels of the slave vehicle so as to prevent translational dragging of said non-steerable wheels on a ground surface when the master vehicle performs a turn thereupon see McHugh Figure 7 above.  



Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to the prior art combination of McHugh as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 15 and the limitation the articulated vehicle assembly according to claim 8, wherein the slave vehicle is configured to be independently driven when not articulated to the master vehicle, and comprises a slave driving system configured to be controlled at a first control mode, at least when the slave vehicle is articulated to the master vehicle, to at least steer the slave vehicle so as to maintain said slave vehicle aligned with the master vehicle along a common longitudinal axis, upon receipt of input signals from said master onboard sensor arrangement, at least when said master vehicle performs a turn on a horizontal plane; and to be further controlled at a second control mode, at least when the slave vehicle is independently driven, to drive the slave vehicle independently from said master vehicle see the combination of McHugh Figure 7 above as modified by Pickett figures 1 and 2.  



Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to the prior art combination of McHugh as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 16 and the limitation A slave vehicle configured to be articulated to a master vehicle having a master driving system and a master onboard sensor arrangement configured to monitor at least said master driving system, and to be independently driven when not articulated to the master vehicle, the slave vehicle comprising: a slave driving system configured to be controlled at a first control mode, at least when the slave vehicle is articulated to the master vehicle, to at least steer the slave vehicle so as to maintain said slave vehicle aligned with the master vehicle along a common longitudinal axis, upon receipt of input signals from said master onboard sensor arrangement at least when said master vehicle performs a turn on a horizontal plane; and to be further controlled at a second control mode, at least when the slave vehicle is independently driven, to drive the slave vehicle independently from said master vehicle see the combination of McHugh Figure 7 above as modified by Pickett figures 1 and 2.   

While it is considered that the combination of McHugh teaches the claimed invention as explained above, resort may be had to MPEP above to show it would be obvious to Reverse, Duplicate and Rearrange the parts of McHugh since no new and unexpected results are produced and are an obvious matter of design choice. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to the prior art combination of McHugh as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 17 and the limitation the slave vehicle according to claim 16, wherein said slave vehicle further comprises a switch configured to selectively switch between the first and second control modes of the control system see the combination of McHugh Figure 7 above as modified by Pickett figures 1 and 2 wherein it is understood that when the wheeled motive power is attached the body control is switched.     

While it is considered that the combination of McHugh teaches the claimed invention as explained above, resort may be had to MPEP above to show it would be obvious to Reverse, Duplicate and Rearrange the parts of McHugh since no new and unexpected results are produced and are an obvious matter of design choice. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to the prior art combination of McHugh as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 18 and the limitation the slave vehicle according to claim 16, further comprising an engine configured to be coupled to said slave driving system, at least when the slave vehicle is independently driven see McHugh figure 2.  

Regarding claim 19 and the limitation the slave vehicle according to claim 16, wherein said slave driving system comprises a slave steering system configured to steer the slave vehicle, and a slave acceleration system configured to accelerate said slave vehicle see the combination of McHugh Figure 7 above as modified by Pickett figures 1 and 2.     

While it is considered that the combination of McHugh teaches the claimed invention as explained above, resort may be had to MPEP above to show it would be obvious to Reverse, Duplicate and Rearrange the driving system and acceleration system parts of McHugh since no new and unexpected results are produced and are an obvious matter of design choice. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to the prior art combination of McHugh as 

Regarding claim 20 and the limitation the slave vehicle according to claim 19, further comprising a slave onboard sensor arrangement configured to monitor at least said slave steering system, and thereby render the slave vehicle suitable for use as a master vehicle in an articulated vehicle assembly comprising such master vehicle and another slave vehicle see the combination of McHugh Figure 7 above as modified by Pickett figures 1 and 2.     

While it is considered that the combination of McHugh teaches the claimed invention as explained above, resort may be had to MPEP above to show it would be obvious to Reverse, Duplicate and Rearrange the steering system parts of McHugh since no new and unexpected results are produced and are an obvious matter of design choice. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to the prior art combination of McHugh as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention regarding articulated vehicle connection methods and systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210213

/BEHRANG BADII/Primary Examiner, Art Unit 3665